Citation Nr: 9932583	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-31 458	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to the exposure to Agent Orange.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder, including that of post-traumatic stress disorder 
(PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 decision of the RO.  This 
action served to deny the reopening of a claim of service 
connection for a psychiatric disorder and to deny a claim of 
service connection for a skin disability, claimed as 
secondary to Agent Orange.  The veteran appealed the denials 
shortly thereafter.  See 38 C.F.R. § 20.302(a) (1999).  

In April 1995, he presented testimony at a hearing that was 
conducted by a Hearing Officer at the RO.  The claims were 
denied by the officer in a decision issued later that month.  
A supplemental statement of the case was then issued.  

The case was certified for appeal by the RO in June 1996.  
After its transference to the Board, the veteran requested a 
hearing before a Member of the Board.  Two hearings were 
scheduled, neither of which the veteran was able to attend.  
He requested a third date, but this was denied in December 
1997 by the Member of the Board who had been assigned to 
preside over the hearing; the Board member deemed that good 
cause had not been shown, pursuant to 38 C.F.R. 
§ 20.702(c)(2) (1999), to reschedule the hearing.  

The Board remanded the case for additional evidentiary 
development in February 1998.  

In the certification of appeal, the RO reported that the 
veteran was represented by the Disabled American Veterans and 
that a power of attorney had been filed.  However, the claims 
file contains no power of attorney form appointing the 
Disabled American Veterans as representative, as required by 
38 C.F.R. § 20.602; nor has any other representative been 
properly appointed.  Under the circumstances of this case, 
the Board will proceed with its consideration of the appeal.  



FINDINGS OF FACT

1.  No competent evidence has been presented to show that the 
veteran currently has skin disability due to disease or 
injury which was incurred in or aggravated by service or as 
the result of herbicide exposure.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for PTSD and is so 
significant that it must be considered to fairly decide the 
merits of the claim, has been presented since the final RO 
decision of September 1987.  

3.  The veteran's claim of service connection for PTSD is 
plausible.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for a skin disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).  

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

3.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. §§ 
3.102, 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Skin Disability

The veteran's service medical records are negative for any 
findings, complaints or treatment of a skin condition.  

The earliest treatment report of record regarding a skin 
condition is dated in May 1990.  VA dermatological 
consultations of the hands and feet, which were performed in 
1994, show findings of dermatitis of the hands.  A later 
consultation, conducted in July 1994, also contains an 
impression of traumatically-induced ulcers of the feet, with 
consideration to be given to factitial etiology.  A January 
1995 VA treatment report suggests that the lesions on the 
hands, forearms and feet were due to the veteran's history of 
alcoholism, but they might have been due to porphyria cutanea 
tarda.  

The veteran filed a claim for a skin disability which he 
primarily asserted was due to exposure to a herbicide agent, 
but he had also contended that it was attributable to an 
inservice bout of malaria.  He asserted on his substantive 
appeal that his skin disability commenced in 1981; however, 
he stated at his April 1995 hearing that the disability first 
became manifest on his feet in 1966 or 1967, while he was 
still in active service.  

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As explained hereinbelow, 
the Board finds that the veteran's claim is not well 
grounded.  

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no inservice 
diagnosis of a skin condition or malaria, or a currently 
demonstrated medical opinion linking any related disability 
to disease or injury which was incurred in or aggravated by 
service.  The veteran, as a lay witness, is not competent to 
diagnose as to an inservice condition or offer an opinion as 
to its medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Moreover, the veteran has not presented evidence sufficient 
to satisfy the relaxed criteria presented in Savage v. Gober, 
10 Vet. App. 488 (1997).  His assertions of chronic skin 
problems dating from the 1960's are not supported by medical 
opinion relating a chronic, ongoing disability to service.  
The Board finds that this is necessary, since it does not 
find the veteran, as a lay person, competent to identify the 
skin disability which began in service as the same disability 
which he suffers today.  Whereas the veteran's hearing 
testimony is sufficient to establish a continuity of 
symptomatology dating from his active service (again, 
assuming credibility), there is no medical opinion offered to 
link a current skin disability to this history of 
symptomatology.  

In the present case, the veteran stated on his substantive 
appeal that a physician who treated him in 1984 had 
attributed a skin disability to malaria (which the veteran 
asserts that he had while in the service).  The veteran named 
this physician as a Dr. Smith.  The Board remanded the case 
to obtain this opinion; however, the veteran failed to 
provide such evidence.  

Therefore, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) for presenting a well-grounded claim of 
service connection for a skin condition.  

The veteran contends that his skin condition may be the 
result of his exposure to Agent Orange in the Republic of 
Vietnam.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Upon careful review of the evidentiary record, the Board 
finds that the veteran served in the Republic of Vietnam from 
October 1966 to September 1967.  The Board further notes that 
the medical record confirm that the veteran has been 
diagnosed with dermatitis and traumatically-induced ulcers.  
However, neither of these conditions is one of the diseases 
listed at 38 C.F.R. § 3.309(e).  The Board notes that the 
veteran was diagnosed with "possible" porphyria cutanea 
tarda in 1995.  Even assuming the examiner gave a definitive 
diagnosis of the condition, there is no evidence that the 
veteran had porphyria cutanea tarda inservice or within one 
year of service.  Accordingly, the veteran is not entitled to 
any presumption that these disorders are etiologically 
related to exposure to herbicide agents used in the Republic 
of Vietnam.  

Although the veteran's conditions are not subject to 
presumptive service connection based on exposure to Agent 
Orange, a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he currently suffers from the 
disabilities at issue.  However, there is no other medical 
evidence that he has any current disability due to disease or 
injury in service or claimed herbicide exposure.  

Having carefully reviewed the entire record, the Board finds 
that there is no competent evidence of record suggesting a 
connection between dioxin exposure and any of his claimed 
disabilities.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (1991) to 
advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  In 
addition, the Board has remanded the case to provide the 
veteran an opportunity to present evidence which would make 
his claim well grounded, but he has provided no such 
evidence.  


II.  PTSD

In March 1981, the veteran submitted a claim of service 
connection for a psychiatric disability and PTSD.  

In an August 1981 decision, the RO denied the veteran's 
original claim of service connection for anxiety with 
depression and PTSD on the basis that there was no clinical 
evidence of record that the veteran had PTSD on the basis 
that there was no recognizable stressor, no psychiatric 
findings in service or continuously since service.  In August 
1981, the RO notified the veteran of the decision and of his 
procedural and appellate rights.  A notice of disagreement as 
to that issue was not received within the subsequent one-year 
period.  

In March 1987, the veteran again submitted a claim of service 
connection for a psychiatric disorder and PTSD.  

In a September 1987 decision, the RO denied the veteran's 
reopened claim of service connection for PTSD on the basis 
that there was no evidence of a stressor in service.  In 
September 1987, the RO notified the veteran of the decision 
and of his procedural and appellate rights.  A notice of 
disagreement as to that issue was not received within the 
subsequent one-year period.  

In March 1994, the veteran again sought to reopen his claim 
of service connection for PTSD.  The veteran contends that he 
has submitted new and material evidence to reopen his claim.  

At the time of his claim, post-service medical records were 
presented or secured.  Specifically, the veteran has received 
several diagnoses of PTSD due to his experiences in Vietnam 
from medical personnel.  

In June 1994, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for PTSD.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

The RO found that the new evidence when viewed in the context 
of the old evidence would not change the outcome of the 
claim.  

The United States Court of Appeals for the Federal Circuit in 
Hodge directs that the parameters of the definition of "new 
and material" evidence as written in 38 C.F.R. § 3.156(a) 
(1998) be followed as opposed to the Court's interpretation 
in Colvin.  Inasmuch as the definition of "new" was not 
addressed by the United States Court of Appeals for the 
Federal Circuit, it appears that guidance in that regard 
provided by the Court is consistent with the controlling 
regulation.  However, the RO and the Board should no longer 
require that new evidence create a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome to 
reopen the claim.  Rather, the RO and the Board should only 
require that new evidence is so significant that it must be 
considered to fairly decide the merits of the claim to reopen 
the claim.  

The veteran's medical records which provide a diagnosis of 
PTSD are new evidence, and are probative of the disputed 
issue which was the basis for the previous final VA 
adjudication of the claim; that is, they are probative in 
demonstrating that the veteran currently suffers from PTSD, 
and are therefore, material.  See Hodge, supra.  The Board 
finds that this new evidence is so significant that it must 
be considered to decide fairly the merits of the claim to 
reopen the claim.  Id.  The foregoing evidence must be 
presumed to be credible for the purpose of deciding whether 
it is new and material; thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. App. 60 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The veteran contends that he has PTSD due to his experiences 
during the Vietnam Conflict.  His service personnel records 
indicate that he served in the Republic of Vietnam with an 
artillery battalion in support of a number of combat units.  
The Board notes that the veteran has been vague regarding his 
inservice stressors.  

The truthfulness of evidence offered by the veteran and his 
representative is presumed.  King at 21.  The evidence 
currently before the Board includes medical evidence 
suggesting that the veteran currently suffers from PTSD, the 
veteran's claimed in-service stressor events which are 
presumed credible, and medical evidence linking the PTSD to 
events in service.  The veteran's claim therefore meets the 
requirements set forth in Caluza.  Accordingly, the Board 
finds the veteran has submitted a well-grounded claim of 
service connection for PTSD.  



ORDER

Service connection for a skin disorder is denied, as a well-
grounded claim has not been submitted.  

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that the RO has already requested that the 
veteran furnish a list of his claimed in-service stressor 
events, however, the veteran failed to respond to the 
inquiry.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1991) (The duty to assist is not always a one-way street.  A 
veteran must accept some responsibility toward verification 
of the alleged stressors and the requirement to provide the 
requested names, dates and places concerning a stressor 
during active military service does not place an impossible 
or onerous task on the veteran).  The RO should provide the 
veteran another opportunity to produce a comprehensive list 
of his claimed in-service stressor events, particularly those 
advanced by the veteran at his April 1995 hearing.  If the 
veteran provides any such information, the RO should again 
seek verification of this information from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)).  

Finally, the veteran should be scheduled for another VA 
examination to confirm whether he currently suffers from 
current disability attributable to PTSD due to a verified 
stressor event in service or other disease or injury which 
was incurred in or aggravated by service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.   The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
since December 1998.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all additional VA medical 
records and incorporate them into the 
claims folder.  

2.  The RO should again take appropriate 
steps to contact the veteran in order to 
request information concerning the in-
service stressor events he feels have 
resulted in his current diagnosis of PTSD 
(including those advanced by the veteran 
at his April 1995 hearing).  After the 
veteran submits his written statement, 
the RO should forward it (along with 
copies of his service personnel records 
and any other records relevant to the 
PTSD claim) to the USASCRUR, and request 
that the USASCRUR investigate and attempt 
to verify the alleged stressors through 
various sources.  The RO should request 
the USASCRUR to provide information to 
verify events claimed as stressors.  If 
the record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the RO should note 
in the record the reason for the failure 
to refer the matter to USASCRUR.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain whether he currently suffers 
from disability manifested by PTSD and, 
if so, whether any diagnosis of PTSD is 
supported by a verified stressor event.  
All indicated testing should be done in 
this regard.  

4.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

